Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 04, 2018

The Court of Appeals hereby passes the following order:

A18A1556. DONALD J. ADAMS et al. v. NELLIE ANN ADAMS et al.

      Nellie Ann Adams and Edith Chatfield (the “Plaintiffs”) filed a dispossessory
action against Jay Adams and Lorraine Adams (the “Defendants”). The Defendants
answered and filed counterclaims against the Plaintiffs. The trial court entered an
order requiring the Defendants to pay $400 of rent per month into the registry of the
trial court on May 30, 2017. The trial court subsequently entered an order granting
the Plaintiffs a writ of possession to the subject property on February 26, 2018. The
February 26, 2018 order reserved for trial the issues of the Defendants’ failure to
make rental payments, attorney fees, and the Defendants’ counterclaims. The
Defendants filed a notice of appeal of the trial court’s order on March 1, 2018. We,
however, lack jurisdiction.
      Here, the trial court’s order is not final because the trial court has not yet
adjudicated the issues of the Defendants’ failure to make rental payments, attorney
fees, and the Defendants’ counterclaims. Consequently, because this action remains
pending below, the Defendants were required to use the interlocutory appeal
procedures – including obtaining a certificate of immediate review from the trial court
– to appeal the trial court’s order. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga.
App. 435, 435 (383 SE2d 906) (1989). The Defendants’ failure to do so deprives us
of jurisdiction over this appeal, which is hereby DISMISSED.
                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                       05/04/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.